Citation Nr: 0300346	
Decision Date: 01/08/03    Archive Date: 01/28/03	

DOCKET NO.  00-14 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for spondylosis, L5-S1, 
right side.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1970 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

In July 2001 the Board found that new and material 
evidence has been submitted to reopen the claim of service 
connection for spondylosis, L5-S1, right side, and 
remanded the claim for additional development.  


FINDINGS OF FACT

1.  The veteran's currently manifested spondylosis, L5-S1, 
right side, clearly and unmistakably preexisted the 
veteran's active service.

2.  The currently manifested spondylosis, L5-S1, right 
side, did not increase in severity beyond the natural 
progression of the preexisting spondylosis, L5-S1, right 
side, and currently manifested arthritis is not related to 
active service.


CONCLUSION OF LAW

Spondylosis, L5-S1, right side, was not incurred in or 
aggravated during active service and the service 
incurrence of arthritis may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1153, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159 (2001).  The record 
reflects that the veteran and his representative have been 
provided with a statement of the case and supplemental 
statements of the case, including the provisions of the 
VCAA regarding evidentiary development and 
responsibilities of the veteran and the VA relating 
thereto, in a May 2002 supplemental statement of the case, 
informing them of the governing legal criteria, the 
evidence necessary to substantiate the veteran's claim, 
the evidence considered, and the reasons for the denial of 
his claim.  In essence the matter of "which information 
and evidence, if any, that the claimant is to provide to 
VA and which information and evidence, if any, that VA 
will attempt to obtain on behalf of the claimant" has been 
addressed.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran's service medical records and private 
and VA treatment records have been obtained.  The veteran 
has been afforded multiple VA examinations and a medical 
opinion has been obtained.  The veteran has also been 
afforded two personal hearings.  There is no indication 
that any additional relevant treatment records exist.  
Therefore, it is concluded that the VA has complied with 
the VCAA and the Board may now proceed, without prejudice 
to the veteran, because there is no indication that any 
further notification or development could be undertaken 
that has not already been accomplished.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service connection is granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
veteran who served during a period of war is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence 
that the disability manifested in service existed before 
service will rebut the presumption.  Only such conditions 
as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2001).  A 
history of preservice medical conditions, recorded at the 
time of induction examination, does not constitute 
notation of such conditions.  See Crowe v. Brown, 7 Vet. 
App. 238, 245 (1995).

The report of the veteran's February 1970 service entrance 
examination reflects that the veteran's spine was normal.  
On a report of medical history, completed by the veteran 
in conjunction therewith, he indicated that he did have 
back trouble.  He reported that he had back pain of a six-
year duration and had been told by a doctor that he had a 
congenital defect.  

The veteran's report regarding the congenital back defect 
at the time of service entrance is, in substance, a 
history of a preservice medical condition that was 
recorded at the time of the induction examination.  It 
does, therefore, not constitute a notation of a defect.  
The examination report reflects that the veteran's spine 
was normal.  Therefore, the Board concludes that there 
were no defects noted at the time of the veteran's 
entrance onto active duty.  Therefore, he is presumed in 
sound condition at the time he entered active service in 
August 1970.

The burden of showing that a disorder existed prior to 
service by clear and unmistakable evidence "is a 
formidable one."  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  In Kinnaman, the Board had concluded 
that a "finding with respect to bilateral keratoconus on 
the veteran's initial detailed ophthalmology examination 
in service, shortly after he entered active duty, 
unequivocally establishes that the disorder preexisted the 
veteran's entry on active service."  Id.  In reaching this 
conclusion, the Board noted that the veteran had not been 
afforded a detailed ophthalmologic examination when he 
entered active service.  Id.  In Kinnaman it was concluded 
that this evidence was not clear and unmistakable because 
a diagnosis shortly after service entry did not in and of 
itself "show clearly and unmistakably that the disease 
existed before service."  Id.

A review of the record reflects that the veteran has 
consistently reported, both during service and subsequent 
to service, that he had a back disability prior to 
service.  This information is recorded in service medical 
records and a medical board report notes that the 
veteran's spondylosis of L5-S1 on the right existed prior 
to service.  Further, post service medical records have 
consistently indicated that the veteran's spondylosis, L5-
S1, preexisted his active service.  There is no competent 
medical evidence indicating that his spondylosis, L5-S1, 
did not preexist his active service.  Finally, the Board 
concludes that the most persuasive evidence, showing 
clearly and unmistakably that the veteran's spondylosis, 
L5-S1, on the right, preexisted service, is a September 
1967 private medical record reflecting a diagnosis of 
spondylolysis L5.  In light of competent medical evidence 
indicating that the veteran had a defect at the L5 
location prior to active service and all competent medical 
evidence during service and after service indicating that 
his low back defect existed prior to service, the Board 
concludes that the evidence is clear and unmistakable that 
the veteran's spondylosis, L5-S1, on the right, preexisted 
his active service.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles which may be considered to determine whether 
the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during 
service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior 
to, during and subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b).  

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from date of 
termination of such service, such disease shall be 
presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The Board observes that 38 C.F.R. § 3.307 has been 
recently amended.  See 67 Fed. Reg. 67792-67793 (November 
7, 2002).  This amendment provides for service connection 
by presumption of aggravation of a chronic preexisting 
disease.  There is no evidence that the veteran had a 
chronic disease, including arthritis, as defined in 
38 C.F.R. §§ 3.307, 3.309, prior to service.  Therefore, 
this recent amendment is not for application in this 
appeal.

A service medical record, dated August 13, 1970, two days 
after the veteran's date of entry into active service, 
reflects that the veteran claimed to have back pain.  
Service medical records, dated in June 1971, reflect that 
the veteran reported a long history of back pain prior to 
enlistment and continued low back pain radiating down both 
legs, aggravated by exercise.  The veteran reported that 
symptoms were usually relieved with mild analgesics and 
rest.  X-ray revealed spondylosis at L5-S1 on the right.  
It was recommended that a medical board be convened for 
the purpose of discharging the veteran for spondylosis at 
L5-S1 on the right that had existed prior to service and 
not been aggravated by service with the symptoms being 
consistent with the natural course of the disease.

A medical board concluded that the veteran did not meet 
the minimum standards for enlistment or induction because 
of physical disability that was neither incurred in nor 
aggravated by his military service.  The report of the 
veteran's July 1971 service separation examination 
indicates that his spine was normal.

An August 1971 private treatment record from Kaiser 
Aluminum reflects that the veteran had been recently 
discharged from service for medical reasons.  It indicates 
that during a routine check up X-rays had shown an a 
congenital back problem.  On examination in August 1971 
the veteran had no symptoms and the exam was entirely 
normal with no limitation placed on the veteran.

Private treatment records dated from 1977 and thereafter 
reflect the veteran's intermittent complaints of low back 
pain.

October 2000 letters from Richard E. Robichaux, Jr., M.D., 
a private physician, reflects his belief that the 
veteran's L5-S1 spondylolysis was responsible for the 
veteran's back pain during his active service. 

The competent medical evidence set forth above reflects 
that the veteran experienced pain related to his 
spondylosis at L5-S1 during his active service.  However, 
the above competent medical evidence either indicates that 
he did not experience any aggravation of his spondylosis 
at L5-S1, i.e., during service the veteran experienced 
intermittent flare ups with relief following rest and 
analgesics and service medical records do not reflect any 
chronic worsening, noting that immediately following 
service examination of the veteran's back was normal or 
that the symptoms experienced by the veteran during 
service were due to the natural progress of his 
spondylosis at L5 -S1 on the right side.

The competent medical evidence of record that addresses 
whether or not the veteran's spondylosis at L5-S1 on the 
right was aggravated during service beyond natural 
progression includes the reports of August 2001 VA 
orthopedic examination and September 2001 VA orthopedic 
opinion.  The August 2001 examination indicates that the 
veteran had degenerative arthritis of the lumbar spine and 
notes that strenuous exercises in service definitely did 
aggravate his preexisting condition.  However, in response 
to the question of whether the increase in severity during 
service would be beyond what would be expected of normal 
progression the August 2001 report indicates that 
strenuous exercises could definitely be responsible for an 
increase in his subjective complaints, but does not 
respond to the question.  The September 2001 report 
reflects that the report provider had reviewed the 
veteran's claims file.  It concludes that although the 
veteran had an increase in his symptoms of back pain with 
the increased physical demands of military service it is 
not likely that his brief military service accelerated the 
natural progression of his preexisting lower back 
condition.  The current degenerative arthritis is likely 
due to the natural progression of his preexisting back 
condition and is not likely due to his brief military 
service.  

The above review of the competent relevant medical 
evidence reflects that the veteran did experience an 
increase in severity of his preexisting spondylosis at L5-
S1 on the right side during his active service.  
Therefore, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where this increase 
in severity during wartime service is shown.

There is no competent medical evidence that indicates that 
the increase in severity was beyond that which would be 
expected due to the natural progress of the condition.  
There is competent medical evidence, during the veteran's 
active service as well as the September 2000 report, where 
the examiner had the opportunity to review the entire 
record, that concludes that the increase in severity 
experienced by the veteran during his active service was 
due to the natural progress of his spondylosis at L5-S1, 
and not beyond the natural progress of this condition.  
The Board concludes that due to the unequivocal nature of 
the opinions offered, both during service and currently, 
that the evidence clearly and unmistakably shows that the 
increase in symptoms related to his spondylosis at L5-S1 
on the right side during service were due to the natural 
progress of this disability and were not beyond the 
natural progress of this disability.  Further, no 
competent medical evidence indicates that the currently 
manifested arthritis existed during active service or 
within one year of discharge following active service and 
there is competent medical evidence that specifically 
dissociates arthritis from the active service.  
Accordingly, aggravation may not be conceded because 
evidence clearly and unmistakably demonstrates that the 
veteran's preexisting spondylosis at L5-S1 did not undergo 
an increase in severity beyond natural progression during 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).


ORDER

Service connection for spondylosis, L5-S1, right side, is 
denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

